Citation Nr: 1511773	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-09 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Temple, Texas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on May 9, 2012, at St. David's Medical Center.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1994 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Temple, Texas, a part of the Central Texas Veterans Health Care System.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The file forwarded to the Board in connection with this appeal is patently inadequate for appellate review. 

First, it is incomplete.  The Veteran's application for reimbursement is absent.  The decision on appeal is absent.  The Veteran's notice of disagreement (NOD) is absent.  The report of a "clinical reviewer" for reconsideration is missing.  No effective review of the case can take place in the absence of these central documents.  Remand is required for their association.

Second, the statement of the case (SOC) supplied to the Veteran in January 2013 fails to comply with the regulatory requirements for such a document.  An SOC must provide an appellant with sufficient information to allow her to present oral and written argument to the Board.  It must contain, at a minimum, a summary of the relevant evidence; a summary of the applicable laws and regulations, to include discussion of how those apply to the case; and a report of the agency determination, and reasons for such, on each appellate issue.  38 C.F.R. § 19.29.  Not a single element of those requirements is met by the document labeled an SOC by the VAMC.  On remand, the Veteran must be afforded a supplemental SOC (SSOC) which fully informs her of the parameters of the case and provides a meaningful opportunity to participate in the appellate process.

Finally, in a statement on her April 2013 substantive appeal, the Veteran indicated that she has "found that I do have Medicare Insurance part A...."  She maintains that this coverage does not include her emergency room treatment from May 2012.  However, in light of her discovery, additional development is advisable.  The Veteran must be asked to provide documentation of her Medicare coverage, to include the dates on which such was effective and the extent of the coverage.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide information regarding the dates and extent of all Medicare insurance coverage.

2.  Associate with the claims file copies of all documents relevant to the claim for reimbursement, to include the application for such, the initial decision denying entitlement and all supporting documentation, any requests for reconsideration or NODs, and any other document submitted or generated in connection with the claim.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and her representative the requisite period of time to respond.  The SSOC must comply with the requirements for an SOC at 38 C.F.R. § 19.29, as well as those for an SSOC at 38 C.F.R. § 19.31.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




